          Case 3:19-cv-00508-MMD-CLB Document 70 Filed 12/14/20 Page 1 of 4




1    JEFFREY N. LABOVITCH (NBN: 10915)
     jlabovitch@nicolaidesllp.com
2    NICOLAIDES FINK THORPE
     MICHAELIDES SULLIVAN LLP
3    4250 Executive Square, Suite 540
     La Jolla, CA 92037
4    Telephone: (858) 257-0700
     Facsimile:    (858) 257-0701
5

6    KEVIN E. HELM (NBN: 3432)
     KevinH@helmandassociates.net
7    HELM & ASSOCIATES
     2330 Paseo Del Prado, Suite C103
8    Las Vegas, NV 89102
     Telephone: (702) 258-0022
9    Facsimile:  (702) 258-0114
10   Attorneys for Defendants/Counterclaim and
     Cross-Claim Plaintiffs GRANITE STATE INSURANCE
11   COMPANY AND NATIONAL UNION FIRE INSURANCE
     COMPANY OF PITTSBURGH, PA.
12

13                            UNITED STATES DISTRICT COURT
14                                    DISTRICT OF NEVADA
15   FOREMOST SIGNATURE INSURANCE                Case No. 3:19-cv-00508-MMD-LH
     COMPANY, a Michigan corporation duly
16   licensed to sell and administer insurance   JOINT STIPULATION OF
     in The State of Nevada,                     DISMISSAL, WITHOUT PREJUDICE
17
                         Plaintiff,
18   v.
19   GMUENDER ENGINEERING, LLC, a
     Nevada limited liability company; JOSEF
20   C. GMUENDER and JANE DOE
     GMUENDER, husband and wife; MARY
21   E. GMUENDER and JOHN DOE
     MUENDER, husband and wife; WILLIAM
22   HUBER, parent and guardian of Ashley
     Huber and Taylor Huber, individually and
23   as surviving children of Kelly Huber,
     deceased; GRANBY REALTY
24   HOLDINGS, LLC, a Colorado limited
     liability company; GRANITE STATE
25   INSURANCE COMPANY, an Illinois
     corporation; NATIONAL UNION FIRE
26   INSURANCE COMPANY OF
     PITTSBURGH PA, a Pennsylvania
27   corporation,
28                       Defendants.

                      JOINT STIPULATION OF DISMISSAL, WITHOUT PREJUDICE
                                               1
           Case 3:19-cv-00508-MMD-CLB Document 70 Filed 12/14/20 Page 2 of 4




1                JOINT STIPULATION OF DISMISSAL, WITHOUT PREJUDICE
2           IT IS HEREBY STIPULATED AND AGREED, pursuant to Fed. R. Civ. Pro.
3    41(a)(1)(A)(ii), by and between the undersigned attorneys of record for the parties having
4    appeared in this lawsuit, including Plaintiff/Counterclaim Defendant, Foremost Signature
5    Insurance Company (“Foremost”); Defendants/Counterclaim and Crossclaim Plaintiffs
6    Granite State Insurance Company (“Granite State”) and National Union Fire Insurance
7    Company of Pittsburgh, PA (“National Union”); and, Crossclaim Defendants, Gmuender
8    Engineering, LLC and Josef C. Gmuender (collectively, Gmuender”), which now hereby
9    stipulate as follows:
10          1.     The parties have reached a compromised resolution in the captioned
11   lawsuit.
12          2.     The compromise reached between Foremost, Granite State and National
13   Union is memorialized in a written agreement entitled “SETTLEMENT AGREEMENT
14   AND RELEASE.” This Joint Stipulation of Dismissal without Prejudice is entered
15   pursuant to, and in reliance upon, that Agreement.
16          3.     All claims asserted by Foremost against Granite State and National Union
17   are dismissed, without prejudice.
18          4.     All counterclaims asserted by Granite State and National Union in the
19   above captioned lawsuit against Foremost are dismissed, without prejudice.
20          5.     All crossclaims asserted by Granite State and National Union in the above
21   captioned lawsuit against Gmuender are dismissed, without prejudice.
22          6.     All crossclaims asserted by Granite State and National Union in the above
23   captioned lawsuit against non-appearing parties are also dismissed, without prejudice.
24          7.     Pursuant to the foregoing and the December 7, 2020 Order entering
25   judgment in favor of Foremost against Gmuender [ECF No. 68] all claims in this matter
26   as between the appearing parties are now resolved and this matter may be
27   administratively closed.
28   ///

                       JOINT STIPULATION OF DISMISSAL, WITHOUT PREJUDICE
                                                2
          Case 3:19-cv-00508-MMD-CLB Document 70 Filed 12/14/20 Page 3 of 4




1          8.     Each of the Parties hereto shall bear its own costs and attorneys’ fees
2    incurred in the above captioned lawsuit.
3    Dated: December 14, 2020
                                                By: /s/ Jeffrey N. Labovitch
4                                                  Jeffrey N. Labovitch
5                                                  jlabovitch@nicolaidesllp.com
                                                   NICOLAIDES FINK THORPE
6                                                  MICHAELIDES SULLIVAN LLP
                                                   4250 Executive Square, Suite 540
7                                                  La Jolla, CA 92037
8                                                     Attorney Defendants/Counterclaim and
9                                                     Cross-Claim Plaintiffs Granite State
                                                      Insurance Company and National Union
10                                                    Fire Insurance Company of Pittsburgh, Pa.

11

12   Dated: December 14, 2020                   By: /s/ Gena L. Sluga
                                                   Gena L. Sluga
13                                                 CHRISTIAN, KRAVITZ, DICHTER,
14                                                 JOHNSON & SLUGA, LLC
                                                   Attorney for Plaintiff Foremost Signature
15                                                 Insurance

16

17   Dated: December 14, 2020                   By: /s/ Mark D. Tokunaga
                                                   Mark D. Tokunaga
18                                                 LAURIA TOKUNAGA GATES & LINN, LLP
19                                                 Attorney for Defendants Gmuender
                                                   Engineering, LLC and Josef C. Gmuender
20

21

22                               Statement of Authority to File

23         I attest that all signatories on this document and on whose behalf the filing is

24   submitted concur in the filing’s content and have authorized the filing of this document.

25   Dated: December 14, 2020

26                                              By:         /s/ Jeffrey N. Labovitch
                                                              Jeffrey N. Labovitch
27

28

                      JOINT STIPULATION OF DISMISSAL, WITHOUT PREJUDICE
                                               3
         Case 3:19-cv-00508-MMD-CLB Document 70 Filed 12/14/20 Page 4 of 4




1                                      ORDER
2    GOOD CAUSE SHOWN, IT IS SO ORDERED.
3

4    Dated: December 14, 2020
                                        Chief U.S. District Judge Miranda M. Du
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                   JOINT STIPULATION OF DISMISSAL, WITHOUT PREJUDICE
                                            4
